Citation Nr: 1821851	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-17 422	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.

2.  Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis prior to October 8, 2015, and an evaluation in excess of 60 percent for intervertebral disc syndrome with degenerative arthritis of the spine and spondylolisthesis and bilateral radiculopathy (previously rated as spondylolisthesis) since October 8, 2015. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to February 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the Veteran's claims file. 

In September 2012, the Board remanded the claim for additional development. 

In September 2015, the Board issued a decision denying an initial evaluation in excess of 20 percent for spondylolisthesis.  The Board also granted a claim of entitlement to service connection for a nerve disorder of the right lower extremity and assigned a separate 10 percent disability rating for loss of feeling between the 2nd and 3rd toes of the left foot.  Finally, the Board remanded (1) a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety and depression; (2) a claim of service connection for a gastrointestinal disorder, to include gastroesophageal reflux disorder (GERD); and (3) a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).

The Veteran appealed the Board's September 2015 denial to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in July 2016 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  In the JMPR, the parties agreed that the Veteran did not wish to disturb the Board's decision as it pertained to granting entitlement to service connection for a nerve disorder of the right lower extremity and assigning a separate 10 percent disability rating for loss of feeling between the 2nd and 3rd toes of the left foot.  Finally, the JMPR noted that the issues remanded by the Board were outside the Court's jurisdiction. 

Upon return from the Court, the Board remanded this matter in February 2017.  

The Board then remanded the matter again in November 2017.  

Since that time, the RO issued a rating decision in December 2017 granting (1) service connection for GERD with an initial 10 percent disability rating effective April 17, 2007, and (2) a TDIU effective from October 8, 2015.  The December 2017 rating decision represented a complete grant of the benefits sought on appeal as to those issues, and the Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the December 2017 rating decision, including the schedular rating or effective dates assigned by the RO.  Thus, those issues are no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


